Citation Nr: 0815051	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  05-38 339	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation for headaches in 
excess of 10 percent.

2.  Entitlement to an initial evaluation for cervical 
radiculopathy in the right upper extremity in excess of 10 
percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant had active service from December 1976 to May 
1995.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In particular, the veteran is appealing an 
October 2002 rating decision in which his claim for service 
connection for headaches was granted; the RO assigned an 
evaluation of 10 percent for that disability.  The veteran is 
also appealing the July 2004 rating action that granted 
service connection for radiculopathy of the right upper 
extremity and assigned a 10 percent evaluation; that 
evaluation was increased to 20 percent in an August 2007 
rating action.

The appellant has appealed the initial ratings that were 
assigned to the headache and right upper extremity 
radiculopathy disabilities when service connection was 
granted.  The appellant is, in effect, asking for higher 
ratings effective from the date service connection was 
granted.  Consequently, the Board will consider the entire 
time period in question, from the original grants of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The Board notes that the appellant perfected his appeal as to 
the increased initial rating for the headaches disability in 
the VA Form 9 that was received by the RO in July 2003; other 
issues were also perfected at that time.  Thereafter, in a 
November 2005 written statement, the appellant stated that 
the only issues he wanted to continue were the right upper 
extremity issue and the headaches issue.  Thus, the issues 
are as set out on the title page.

In that VA Form 9 filed by the appellant in July 2003, he 
stated that he wanted to have a Travel Board hearing.  In the 
VA Form 9 the appellant filed in November 2005, he notified 
the RO that he did not want a Board hearing.  Subsequently, 
in response to a June 2006 clarification letter from the RO, 
the appellant notified the RO that he no longer wanted a 
Board hearing.  Under these circumstances, the Board 
considers the request for a hearing before the Board to be 
withdrawn.  See 38 C.F.R. § 20.704(d) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary with respect to the claims for 
higher ratings.  Accordingly, further appellate consideration 
will be deferred and this case is remanded to the RO for 
action as described below.

The RO last issued a Supplemental Statement of the Case 
(SSOC) that addressed the issue of an increased initial 
evaluation for the headaches disability in December 2005.  
The RO later transferred the claims file to the Board in 
February 2008; the VA Form 8 reflects that only the right 
upper extremity issue was certified to the Board.  

Review of the evidence of record reveals that VA medical 
treatment evidence dated between November 2005 and October 
2007 has been added to the claims file; this evidence was not 
addressed in the December 2005 SSOC.  This additional 
evidence appears to be relevant to the headaches disability 
increased initial rating issue.  Since the additional 
evidence in question is neither duplicative of other evidence 
nor irrelevant, and since a Supplemental Statement of the 
Case (SSOC) pertaining to that evidence was not issued, this 
evidence must be referred back to the RO.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.

Turning to the right upper extremity issue, the medical 
evidence of record indicates that the appellant has undergone 
a fusion of the cervical spine at C5-6.  The March 2004 
report of VA medical examination indicates that the appellant 
has absent biceps jerk as a result of the cervical fusion.  
The report of the August 2005 VA spine examination indicates 
a decrease in sensation in the right upper extremity, as well 
as weakness, proximal and distal.  There was atrophy of the 
forearm musculature from radiculopathy.  The medical evidence 
of record also indicates decreased right triceps reflex 
action.  

However, while the examiner who conducted the January 2007 VA 
medical examination was asked to specify which particular 
right upper extremity nerves were affected by the appellant's 
cervical spine disability, the response was "right upper 
extremity nerves."  This answer is non-responsive and it is 
unknown how the RO determined that the appellant's median 
nerve, and only his median nerve, was affected by the 
service-connected cervical spine radiculopathy.  

The Board therefore feels that a VA examination would be 
useful in determining the current status of the appellant's 
right upper extremity radiculopathy.  None of the medical 
evidence of record provides the type of current objective 
neurological findings that are necessary for an adequate 
evaluation of the appellant's right upper extremity 
radiculopathy.  See 38 C.F.R. § 4.124a, Diseases of the 
Peripheral Nerves.  In particular, none of the specific 
nerves affected, or seemingly affected, in the right upper 
extremity has been specifically identified.  

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007) and any other 
applicable legal precedent is completed.  
In particular, the AMC/RO should notify 
the veteran of the information and 
evidence yet needed to substantiate his 
claims and of what part of such evidence 
he should obtain, and what part VA will 
yet attempt to obtain on his behalf, 
including VA records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran should also be told to 
provide any evidence in his possession 
pertinent to his claims.  38 C.F.R. 
§ 3.159 (2007).

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for his 
headaches and right upper extremity 
radiculopathy not already provided.  
After obtaining the appropriate signed 
authorization for release of information 
from the appellant, the RO should contact 
each physician, hospital, or treatment 
center specified by the appellant to 
obtain any and all medical or treatment 
records or reports relevant to the claims 
on appeal.  All correspondence, as well 
as any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

3.  After obtaining any additional 
evidence identified by the appellant, the 
RO should schedule him for examination by 
a neurologist to determine the frequency 
and severity of his service-connected 
headaches and the extent and severity of 
all right upper extremity radiculopathy.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  The purpose of 
this examination is to ascertain the 
current nature and extent of each of the 
appellant's neurologic disabilities, to 
identify all nerves affected by the 
cervical spine disability and to identify 
the degree of any functional impairment 
caused by the radiculopathy and by the 
headaches, to include information about 
incapacitating episodes.  All indicated 
special studies should be accomplished 
and the examiner should set forth 
reasoning underlying the final diagnoses.

38 C.F.R. § 4.124a includes the criteria 
applicable to rating the level of 
disability caused by the appellant's 
right upper extremity radiculopathy.  
These Diagnostic Codes distinguish the 
type of paralysis into two parts -- 
complete and incomplete paralysis.  Under 
incomplete paralysis, the type of 
paralysis is further broken down into 
three categories: severe, moderate, and 
mild.  With these categories in mind, the 
examiner should classify the appellant's 
right upper extremity impairment(s), 
distinguishing among the categories and 
identifying each nerve or group of nerves 
affected.

If the examiner uses results obtained 
from an EMG and/or nerve conduction 
velocity tests or other such tests, the 
examiner is requested to explain, in 
terms meaningful to a layperson, the base 
line results versus those obtained for 
the appellant.  The examiner is asked to 
explain the meaning of any abnormal 
results that are obtained.  The examiner 
is also asked to explain how any abnormal 
figure classifies the appellant as having 
mild, moderate, or severe incomplete 
paralysis or complete paralysis with 
respect to each affected nerve.

Also, the physician is requested to 
explain whether the radiculopathy affects 
the motor and/or sensory nerves, and 
which nerves it affects.  The examiner 
should explain why those results show 
mild, moderate, severe incomplete 
paralysis or complete paralysis.  The 
examiner is further requested to explain 
in detail what limitation of motion and 
function is caused by the right upper 
extremity radiculopathy.  The examiner 
must additionally specifically explain 
which cranial nerves and which nerves of 
the right upper extremity are affected.  
The neurologist is requested to report 
whether the appellant suffers from any 
tics, pain, numbness, wrist drop, and 
muscle weakness and/or atrophy as well as 
to record the appellant's ranges of 
motion for each joint found to be 
affected by the cervical spine neuropathy 
(i.e., shoulders, elbows, wrists, hands, 
etc.), with each of the normal ranges of 
motion indicated in degrees.  Handgrip of 
the right arm should also be detailed.

4.  Upon receipt of the VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been provided.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner for corrections or 
additions.

5.  If any additional development is 
necessary to re-adjudicate either issue, 
especially in light of any newly received 
records, that development should be 
accomplished.

6.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the veteran's increased 
initial rating claims on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
service connection issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

